Adams, Ch. J.
The warrant or order of removal was granted by the defendant Stephenson as justice of the peace.
In the action in which the judgment was obtained upon which the order was issued, Sohroeder claimed that the plaint-tiff, Fred Krumweide, leased the premises to him and after-wards refused to give possession, at least so far as the dwelling house on the premises is concerned. Mrs. Krumweide, wife of Fred Krumweide, who is joined as plaintiff herein, was not a party to the lease or to the action in which the judgment of removal was obtained. We do not, however, deem this fact material, for it appears to us that the justice had no jurisdiction to render a judgment of removal even against her husband. It may have been suj>pdsed that the action was one for forcible entry or detention of real property, but it was not such action. The statute makes no provision *161whereby a lessee can maintain such action against the lessor. We think that the judgment of removal was void and the execution of the order issued thereon properly restrained.
Affirmed.